In the

     United States Court of Appeals
                 For the Seventh Circuit
                      ____________________ 
Nos. 12‐3558 & 13‐1103 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 

                                  v. 

HECTOR ROLANDO MORALES, 
                                                Defendant‐Appellant. 
                      ____________________ 

         Appeals from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
            No. 9 CR 513‐2 — Charles R. Norgle, Judge. 
                      ____________________ 

    ARGUED NOVEMBER 14, 2013 — DECIDED MARCH 25, 2014 
                ____________________ 

    Before WOOD, Chief Judge, and CUDAHY and ROVNER, Cir‐
cuit Judges. 
   WOOD, Chief Judge. More than 50 years ago, the Supreme 
Court  announced  in  Brady  v.  Maryland,  373  U.S.  83  (1963), 
that prosecutors have a duty to turn over upon request any 
material  evidence  that  is  favorable  to  the  defense.  One 
would  think  that  by  now  failures  to  comply  with  this  rule 
would be rare. But Brady issues continue to arise. Often, non‐
disclosure comes at no price for prosecutors, because courts 
2                                          Nos. 12‐3558 & 13‐1103 

find  that  the  withheld  evidence  would  not  have  created  a 
“reasonable  probability  of  a  different  result.”  Kyles  v.  Whit‐
ley,  514  U.S.  419,  434  (1995)  (quotation  omitted).  We  must 
leave  for  another  day  a  closer  examination  of  the  incentive 
structure  created  by  Brady’s  harmless‐error  exception,  be‐
cause the case before us is another in which the Brady viola‐
tions do not drive the result. The evidence implicating Hec‐
tor Morales in a vast mail‐fraud scheme was overwhelming, 
and we are confident that the prosecution’s alleged Brady vi‐
olation (a failure to disclose two possibly exculpatory emails 
until after trial) made no difference. We therefore affirm the 
district court’s denial of Morales’s motion for a new trial. 
                                  I 
    Morales and his son Hector Morales, Jr. (Junior) operated 
a business they called Intelligent Payment Services (IPS). The 
only  thing  intelligent  about  it,  however,  was  that  it  served 
the  Moraleses  profitably  as  a  vehicle  for  defrauding  small 
businesses.  Sales  agents  trained  by  Morales  would  contact 
business owners and offer to collect on bad checks from the 
businesses’  customers  in  exchange  for  a  small  commission. 
The agents would tell the business owners that they worked 
for  either  “American  Processing  Services”  or  “National  Set‐
tlements  Corporation,”  not  IPS.  The  agents  would  then  ask 
the  business  owners  for  certain  personal  information  and 
request  a  voided  check,  ostensibly  so  that  IPS  could  later 
wire funds obtained through its collection efforts to them. 
    In fact, IPS put the information to a shadier use. Once in 
possession of the critical data, IPS made unauthorized with‐
drawals from the businesses’ bank accounts through various 
financial  intermediaries.  IPS  would  tell  the  intermediaries 
that  the  withdrawals  covered  payments  on  leases  of  credit‐
Nos. 12‐3558 & 13‐1103                                                 3 

card  processing  equipment.  In  reality,  IPS  neither  collected 
bad  checks  nor  leased  credit‐card  processing  equipment.  In 
all,  IPS  fraudulently  withdrew  about  $645,000  from  its  cus‐
tomers’ accounts. 
    On July 27, 2004, a team led by Secret Service Agent Jason 
Kane  executed  a  search  warrant  on  IPS’s  office  in  Liber‐
tyville,  Illinois.  IPS’s  office  suite  consisted  of  a  small  recep‐
tion  area  and  two  adjacent  offices.  Upon  entering  the  suite, 
the office on the left was Junior’s office, and the office on the 
right  was  Morales’s.  When  agents  knocked  on  IPS’s  front 
door,  receptionist  Carmen  Donaire  was  the  only  person  in 
the  reception  area,  and  the  door  to  Morales’s  office  was 
closed. Before the agents entered, Morales and his daughter 
Paulina  Morales  walked  out  of  the  office  and  moved  to  the 
reception area.  
    Agents  found  a  trove  of  incriminating  evidence  on  the 
premises.  They  recovered  a  laptop  from  Morales’s  office  on 
which  a  credit‐card  “lease  collection”  form  was  open  and 
partially  filled  out.  In  addition,  they  recovered  from  the 
same  office  personal  financial  information  from  ten  victims 
and  $8,000  cash.  Elsewhere  on  the  premises  agents  found 
documents in Morales’s handwriting describing check collec‐
tions, commissions paid to agents, and an accounting of IPS’s 
finances  with  notations  reflecting  more  than  $20,000  in  re‐
versed transactions over a nine‐day period. Forensic analysis 
of the laptop discovered in Morales’s office and a laptop dis‐
covered  in  Junior’s  office  revealed  that  both  machines  were 
used in the fraud. 
   Other  documentary  evidence  also  connected  Morales  to 
the scheme. Bank statements showed that during the preced‐
ing  12  months,  Morales  deposited  funds  from  IPS  totaling 
4                                         Nos. 12‐3558 & 13‐1103 

$439,000  in  his  personal  accounts  and  used  an  additional 
$55,000 in IPS funds for his personal credit card bills and car 
payments. (Morales even deposited IPS funds after the date 
of  the  raid.)  Telephone  records  showed  numerous  calls  and 
faxes related to the scheme from Morales’s private residence 
and  office.  Finally,  investigators  obtained  a  document  pur‐
porting to be a credit‐card lease contract between one Walter 
Corea  and  IPS  that  was  filled  out  entirely  in  Morales’s 
handwriting. At trial, Corea testified that he had never heard 
of IPS, nor had he agreed to lease any credit‐card equipment. 
Corea had, however, spoken with someone claiming to work 
for  “National  Settlements  Corporation”;  that  person  con‐
vinced him to sign up for a bad‐check collection service that 
never produced a dollar in recovered funds. 
    Morales was indicted on nine counts of mail fraud in vio‐
lation of 18 U.S.C. § 1341. At trial, the government presented 
dozens of witnesses, including Corea and nine other victims, 
forensic analysts, Donaire, and Agent Kane. Donaire testified 
that Morales and Junior jointly operated IPS. She noted that 
Morales  and  Junior  used  their  respective  laptops  and  that 
Morales at times directed her to call businesses in Texas and 
California  to  offer  bad‐check  collection  services.  She  identi‐
fied  Morales’s  handwriting  on  various  documents.  Finally, 
Donaire  testified  that  she  received  numerous  angry  calls 
from  customers  complaining  that  IPS  had  made  unauthor‐
ized  withdrawals  from  their  businesses’  accounts.  Donaire 
said  that  Morales  seemed  “kind  of  surprise[d]”  when  told 
about  the  calls  and  presented  with  a  bank  statement  faxed 
by  one  customer.  Soon  after,  Donaire  testified,  Morales  and 
Junior had a heated conversation behind closed doors in one 
of the offices, but Donaire could not hear what they said.  
Nos. 12‐3558 & 13‐1103                                              5 

    Agent  Kane’s  testimony  was  primarily  used  to  lay  a 
foundation for the introduction of documents and other evi‐
dence recovered during the search. Kane explained where in 
the facility various pieces of evidence were found, so that the 
government  could  then  introduce  the  seized  material  as  an 
exhibit.  Kane  also  testified  about  what  the  search  did  not 
find,  namely,  signs  of  legitimate  business  activity  in  check 
collecting  or credit‐card‐equipment leasing. Morales’s cross‐
examination of Kane was not fruitful. It consisted mostly of 
Kane’s  admitting  that  he  personally  could  not  identify  Mo‐
rales’s handwriting or understand Spanish. 
    In  defense,  Morales  argued  that  the  scheme  was  perpe‐
trated entirely by Junior and that Morales had no knowledge 
of it. According to Morales, Junior betrayed him by using the 
business to perpetrate a fraud. Morales’s counsel argued that 
the  hundreds  of  thousands  of  IPS  funds  deposited  in  Mo‐
rales’s  account  and  used  to  pay  his  bills  was  legitimate  re‐
muneration  for  Morales’s  work  at  IPS.  The  government 
opened  its  closing  arguments  by  saying  that  Morales  had 
been  caught  “red‐handed”  because  the  laptop  in  his  office, 
which  by  all  accounts  was  Morales’s  computer,  showed  a 
partially completed “lease collection” form that presumably 
was an instrument of the fraud. The government then rattled 
off the litany of other evidence in the record connecting Mo‐
rales to the crimes. The jury convicted Morales on all counts, 
and he was sentenced to nine years in prison. 
   Three weeks after the trial, an assistant U.S. attorney sent 
Morales’s  lawyer  two  emails  from Agent  Kane  that  had  not 
previously  been  disclosed.  The  first  email,  sent  April  15, 
2009, was a message to counsel for the government. It read: 
6                                          Nos. 12‐3558 & 13‐1103 

       Just  another  nugget  of  info.  When  we  entered 
       to do the search warrant inside Hector Morales 
       Seniors  office  the  lap  top  [sic]  was  on  a  small 
       desk  beside  his.  According  to  the  Daughter 
       [Paulina Morales], she was entering in items in 
       the computer. Here is a picture of what was on 
       the computer at the time.  
A  screenshot  from  the  laptop  as  it  appeared  when  discov‐
ered in Morales’s office was attached. 
   The second email,  sent June  9, 2009, was also a  message 
from Kane to government counsel. That email responded to 
a note from government counsel indicating that a grand jury 
subpoena for Paulina Morales was available to be picked up. 
The June 9 email said: 
       Matt, got the message[.] I will pick it [the sub‐
       poena] up and I will serve it and arrest every‐
       body in the house because as you know some‐
       body is going to jail and no [sic] more than ever 
       somebody maybe a pet will be tazered! 
Despite  Agent  Kane’s  bluster,  he  did  not  arrest  Morales, 
Paulina,  or  any  other  suspect.  Nor  did  Kane  or  anyone  else 
“tazer”  any  person,  much  less  pets.  Rather,  agents  simply 
served  the  subpoena  on  Paulina  Morales  by  leaving  it  with 
her father at their home.  
   After  receiving  copies  of  Kane’s  emails,  Morales  filed  a 
motion for a new trial, asserting that the government’s with‐
holding  of  the  emails  until  the  trial  was  over  violated  his 
constitutional  rights  under  Brady.  The  district  court  denied 
the  motion  and  sentenced  Morales  to  108  months’  impris‐
onment. This appeal followed.  
Nos. 12‐3558 & 13‐1103                                               7 

                                  II 
    A  Brady claim  has  three  components:  (1)  the  evidence at 
issue  must  be  favorable  to  the  accused,  either  because  it  is 
exculpatory  or  because  it  is  impeaching;  (2)  the  evidence 
must have been  suppressed  by  the government, and  (3)  the 
evidence must be material, that is, there must be “a reasona‐
ble  probability  that  the  suppressed  evidence  would  have 
produced a different verdict.” Strickler v. Greene, 527 U.S. 263, 
281–82 (1999); see Kyles, 514 U.S. at 435 (citing United States v. 
Bagley, 473 U.S. 667, 682 (1985)). The only issue on appeal re‐
lates to the third of these elements.  
    The parties have assumed that there is a threshold ques‐
tion in this case, which is whether evidence must be admis‐
sible to be considered material under Brady. We conclude in 
the end that the answer does not matter to the outcome here, 
because  either  way  the  result  for  Morales  is  the  same.  We 
discuss  the  point,  however,  because  there  is  a  difference  of 
opinion among the circuits.  
    The Supreme Court’s holding in Brady itself does not an‐
swer  this  question;  there  the  Court  said  broadly  that  “the 
suppression by the prosecution of evidence favorable to the 
accused  upon  request  violates  due  process  where  the  evi‐
dence  is  material  either  to  guilt  or  punishment.”  Brady,  373 
U.S. at 87; see also Cone v. Bell, 556 U.S. 449, 470 n.15 (2009) 
(“Although  the  Due  Process  Clause  of  the  Fourteenth 
Amendment, as interpreted by Brady, only mandates the dis‐
closure  of  material  evidence,  the  obligation  to  disclose  evi‐
dence  favorable  to  the  defense  may  arise  more  broadly  un‐
der  a  prosecutor’s  ethical  or  statutory  obligations.”).  In  a 
number  of  decisions,  we  have  understood  the  Court  to  be 
saying that suppressed evidence must be more than material 
8                                             Nos. 12‐3558 & 13‐1103 

to  guilt  or  punishment—it  must  actually  be  admissible  in 
order to trigger Brady analysis. E.g. United States v. Dimas, 3 
F.3d 1015, 1019 (7th Cir. 1993) (“[M]ost important, the court 
must determine whether and to what extent [withheld] evi‐
dence … would be admissible at trial.”); United States v. Silva, 
71  F.3d  667,  670  (7th  Cir.  1995)  (“[E]vidence  that  would  not 
have  been  admissible  at  trial  is  immaterial  because  it  could 
not have affected the trial’s outcome.”); United States v. Salem, 
578 F.3d 682, 686 (7th Cir. 2009) (“Of course … only admissi‐
ble  evidence  can  be  material,  for  only  admissible  evidence 
could  possibly  lead  to  a  different  verdict.”);  Jardine  v. 
Dittman,  658  F.3d  772,  777  (7th  Cir.  2011)  (“Logically,  inad‐
missible  evidence  is  immaterial  under  this  rule.”).  The 
Fourth  Circuit  agrees  with  this  position.  See  Hoke  v.  Nether‐
land, 92 F.3d 1350, 1356 n.3 (4th Cir. 1996). 
    The  First,  Second,  Third,  Sixth,  and  Eleventh  Circuits 
have  not  read  Brady  so  narrowly.  See  Johnson  v.  Folino,  705 
F.3d 117, 130 (3d Cir. 2013) (“[I]nadmissible evidence may be 
material  if  it  could  have  led  to  the  discovery  of  admissible 
evidence.”);  Ellsworth v.  Warden, 333  F.3d  1,  5  (1st  Cir.  2003) 
(en banc); United States v. Gil, 297 F.3d 93, 104 (2d Cir. 2002); 
Bradley  v.  Nagle,  212  F.3d  559,  567  (11th  Cir.  2000);  United 
States  v.  Phillips,  948  F.2d  241,  249  (6th  Cir.  1991);  see  also 
United States v. Pflaumer, 473 U.S. 922, 922 (1985) (remanding 
without  opinion  for  further  consideration  in  light  of  Bagley 
where  appeals  court  stated  that  “[i]n  order  to  be  material, 
evidence suppressed must have been admissible at trial”). 
     Courts on both sides of this question look for support to 
the Supreme Court’s opinion in Wood v. Bartholomew, 516 U.S. 
1  (1995).  Compare  Ellsworth,  333  F.3d  at  5  (Wood  “implicitly 
assumes” that inadmissible evidence could be “so promising 
Nos. 12‐3558 & 13‐1103                                                9 

a lead to strong exculpatory evidence that there could be no 
justification  for  withholding  it”),  with  Hoke,  92  F.3d  at  1356 
n.3  (citing  Wood  for  the  proposition  that  inadmissible  evi‐
dence  is,  “as  a  matter  of  law,  ‘immaterial’”).  In  Wood,  the 
Court  considered  a  case  in  which  the  undisclosed  evidence 
was unquestionably “inadmissible under state law, even for 
impeachment  purposes.”  516  U.S.  at  6.  At  the  outset,  the 
Court  acknowledged  that  the  evidence  “could  have  had  no 
direct effect on the outcome of the trial” because it was “not 
‘evidence’  at  all.”  Id.  (emphasis  added).  Nevertheless,  the 
Court  did  not  end  its  opinion  with  that  observation,  as  it 
would have done if inadmissibility were the end of the mat‐
ter. 
    Instead,  the  Court  proceeded  to  analyze  whether  the 
withheld information “might have led [defendant’s] counsel 
to conduct additional discovery that might have led to some 
additional  evidence  that  could  have  been  utilized.”  Id.  It 
concluded that the answer to this question was no. In so do‐
ing,  it  noted  that  the  court  of  appeals  had  failed  to  specify 
what evidence might have been found, if the suppressed ma‐
terials had been turned over. Id. The record provided strong 
support  for  a  finding  of  immateriality:  defendant’s  counsel 
“acknowledge[d] that disclosure would not have affected the 
scope of his cross‐examination” of the implicated witness. Id. 
at 7–8. Under those circumstances, the  Court concluded, “it 
[was]  not  ‘reasonably  likely’  that  disclosure  …  would  have 
resulted in a different outcome at trial.” Id. at 8. We find the 
Court’s methodology in Wood to be more consistent with the 
majority view in the courts of appeals than  with a rule that 
restricts Brady to formally admissible evidence.  
10                                         Nos. 12‐3558 & 13‐1103 

    The  fact  that  evidence  that  can  be  used  only  for  im‐
peachment is subject to the Brady rule also supports the ma‐
jority position. See Giglio v. United States, 405 U.S. 150, 154–55 
(1972); Bagley, 473 U.S. at 676. Although extrinsic evidence is 
not admissible to prove specific instances of a witness’s con‐
duct,  see  FED.  R.  EVID.  608(b),  withholding  such  evidence 
from the defendant still falls within the ambit of Brady if in‐
quiring  about  the  witness’s  conduct  during  cross‐
examination “may [have made] the difference between con‐
viction and acquittal.” Bagley, 473 U.S. at 676; see, e.g., Salem, 
578  F.3d  at  689  (explaining  that  witness’s  alleged  involve‐
ment  in  first‐degree  murder  may  have  been  material  im‐
peachment evidence under Brady). It is hard to find a princi‐
pled basis for distinguishing inadmissible impeachment evi‐
dence  and  other  inadmissible  evidence  that,  if  disclosed, 
would lead to the discovery of evidence reasonably likely to 
affect a trial’s outcome.  
    If, despite all this, we were to adhere to our existing rule 
on  the  materiality  of  inadmissible  evidence  for  Brady  pur‐
poses, Morales’s case would be over. If we thought that Mo‐
rales might prevail under the majority rule, we would enter‐
tain the idea of reconsidering our approach. As we now ex‐
plain,  however,  we  conclude  that  Morales  would  lose  no 
matter what circuit he was in, and so this is not the occasion 
for any such reconsideration. 
   As we already have noted, evidence is material for Brady 
purposes  only  if  there  is  a  “reasonable  probability”  that  its 
disclosure  to  the  defense  would  have  changed  the  result  of 
the trial. Kyles, 514 U.S. at 433–34 (quoting Bagley, 473 U.S. at 
682).  The  defendant  need  not  prove  that  disclosure  would 
more likely than not have resulted in acquittal, nor that the 
Nos. 12‐3558 & 13‐1103                                              11 

evidence  would  have  been  insufficient  to  convict  if  timely 
disclosure  had  been  made.  Id.  at  434–35.  Rather,  “favorable 
evidence  is  subject  to  constitutionally  mandated  disclosure 
when it could reasonably  be  taken to put  the whole case  in 
such a different light as to undermine confidence in the ver‐
dict.” Cone, 556 U.S. at 470 (quotation omitted). Because “the 
effect that a particular piece of evidence is likely to have had 
on the outcome of a trial must be determined in light of the 
full  context  of  the  weight  and  credibility  of  all  evidence  ac‐
tually presented at trial,” we review the district court’s deni‐
al of a new‐trial motion based on a finding of lack of materi‐
ality only for an abuse of discretion. Silva, 71 F.3d at 670. 
    Morales  argues  that  Kane’s  April  15  email  was  material 
under  Brady  because  (a)  the  email  contradicted  the  govern‐
ment’s “trial theme” that Morales was caught “red‐handed,” 
and (b) the email was useful impeachment evidence because 
of its “inconsisten[cy] with Agent Kane’s trial testimony that 
[Paulina  Morales]  was  within  sight  of  the  front  entrance  of 
IPS”  when  agents  arrived  for  the  raid.  We  consider  these 
points in turn.  
    Although  the  April  15  email  contains  Paulina  Morales’s 
hearsay statement that she, rather than her father, was enter‐
ing  items  in  the  computer,  we  see  no  likelihood  that  her 
statement  would  have  affected  the  outcome  of  the  trial.  To 
begin with, Morales exaggerates when he says that the gov‐
ernment’s  “trial  theme”  was  that  it  caught  Morales  red‐
handed.  The  government’s  position  was  that  Morales  was 
intimately  involved  in  the  fraud  at  every  step,  and  it  had 
ample  evidence  to  back  this  up.  It  showed  that  Morales 
trained and recruited sales agents, falsified documents, kept 
the books, and collected the profits from the fraud. That Mo‐
12                                        Nos. 12‐3558 & 13‐1103 

rales  may  or  may  not  have  been  “caught  red‐handed”  dur‐
ing the  office raid was  not crucial to  the government’s  case. 
Even  if  Morales  did  not  enter  information  in  his  computer 
immediately before the agents’ arrival, that would do almost 
nothing  to  advance  his  argument  that  he  had  no  involve‐
ment  in  the  fraud,  given  the  wealth  of  other  evidence.  Cf. 
Strickler, 527 U.S.  at 293 (rejecting Brady claim where “there 
was  considerable  forensic  and  other  physical  evidence  link‐
ing petitioner to the crime”).  
    In  using  the  expression  “caught  red‐handed”  during 
closing  arguments,  the  government’s  attorney  was  urging 
the jury to draw the inference that Morales was caught in the 
act  of  perpetuating  the  fraud  because  the  computer  that  he 
regularly  used  and  that  was  in  the  office  from  which  he 
emerged showed a fraudulent lease form in progress. Even if 
Paulina Morales’s statement that she was “entering in items 
in the computer” when agents arrived had been revealed to 
the jury, the government could just as easily have urged the 
jury  to  draw  the  inference  that  Morales  was  caught  red‐
handed  because  his  daughter  was  in  the  midst  of  helping 
him to carry out his fraudulent scheme. Whether, or the ex‐
tent to which, Paulina was involved in the scheme does not 
mitigate Morales’s own substantial role. 
   Moreover, Paulina’s hearsay statement from the April 15 
email  contains  no  information  that  Morales  should  not  al‐
ready  have  known.  See  United  States  v.  Mahalick,  498  F.3d 
475, 478–79 (7th Cir. 2007) (“Brady requires disclosure only of 
exculpatory  material  known  to  the  government  but  not  to 
the  defendant.”)  (quoting  United  States  v.  Dawson,  425  F.3d 
389, 393 (7th Cir. 2005)). Morales contends that he could not 
have known before the disclosure of the April 15 email what 
Nos. 12‐3558 & 13‐1103                                            13 

his  daughter  was  entering  into  his  computer  and  that,  had 
he  known,  he  would  have  called  her  to  testify.  But  that  is 
nonsense.  Morales  knew  from  the  moment  the  agents  con‐
ducted their raid that Paulina was with him in his office; all 
he had to do was ask her what she was doing. By the time of 
trial,  Morales  knew  exactly  what  the  agents  had  found  on 
the  laptop  in  his  office.  Nothing  in  the  contested  emails 
would have helped him decide whether to call Paulina to the 
stand. The notion that Morales would have called Paulina as 
a  witness  if  he  had  the April  15  email  available  to  impeach 
her, and that her testimony would have affected the trial, is 
too speculative to be availing. See Wood, 516 U.S. at 6 (reject‐
ing  finding  of  Brady  materiality  where  “judgment  is  based 
on mere speculation”). 
    Nor  could  Morales  have  used  the  April  15  email  to  im‐
peach  Agent  Kane’s  testimony.  See  Salem,  578  F.3d  at  688 
(“[O]rdinarily, newly discovered impeachment evidence will 
not warrant a new trial under Brady.”). Indeed, we see noth‐
ing  in  the  April  15  email  that  contradicts  Kane’s  testimony. 
Kane’s  account  of  Paulina  Morales’s  location  was  clear  and 
consistent  with  the  email.  Using  a  blueprint  of  the  offices, 
Kane  pinpointed  every  person’s  location.  Donaire  corrobo‐
rated Kane’s account by testifying that Morales and Paulina 
were  in  Morales’s  office  when  the  agents  arrived,  but  came 
out to the reception area by the time they entered. At most, 
the April 15 email reveals a slight discrepancy between these 
accounts  and  Paulina’s.  But  that  discrepancy  is  resolved  by 
reading the word “entered” to mean “arrived.” When agents 
“arrived”  to  execute  the  search  warrant,  Paulina  was  in  the 
office. By the time agents walked into the premises, Paulina 
was  in  the  reception  area.  None  of  this  matters,  however. 
Whether Paulina was or was not in the reception area when 
14                                          Nos. 12‐3558 & 13‐1103 

officers entered to execute the search warrant has no bearing 
on  Morales’s  guilt  or  innocence.  Because  the April  15  email 
does not undermine confidence in the verdict, it was imma‐
terial for Brady purposes. 
     Morales’s  argument  about  the  June  9  email  fares  no  bet‐
ter. He contends that the June 9 email was material because 
it  could  have  been  used  to  impeach  Kane’s  testimony  on 
grounds  of  bias.  Once  again,  we  conclude  that  the  email 
could have had no discernible effect on the trial. 
    This argument founders because it is hard to see how the 
June  9  email  demonstrates  any  bias.  Kane’s  little  show  of 
bravado  in  an  internal  email  to  a  colleague  had  no  real‐
world consequence, as he neither arrested nor tazed anyone 
(or anyone’s pet). Because the impeachment value was min‐
imal  at  best,  Morales  has  not  shown  that  disclosure  of  the 
June 9 email would have created a reasonable probability of 
a  different  outcome.  See  United  States  v.  Agurs,  427  U.S.  97, 
109–10  (1976)  (“The  mere  possibility  that  an  item  of  undis‐
closed  information  might  have  helped  the  defense  …  does 
not establish ‘materiality’ in the constitutional sense.”). 
    Finally, we see no cumulative effect from the belated dis‐
closure of the two emails. The government’s case did not rest 
entirely, or even principally, on Agent Kane’s testimony. The 
government  could  have  called  a  different  agent  to  testify 
about  the  office  layout  and  the  location  of  the  items  that 
were  seized  had  Kane  been  discredited.  Indeed,  it  did:  sev‐
eral  witnesses,  as  well  as  documentary  and  forensic  evi‐
dence, corroborated Kane’s testimony.  
   In  light  of  the  strength  of  the  evidence  against  Morales, 
the  emails  do  not  undermine  our  confidence  in  the  verdict. 
Nos. 12‐3558 & 13‐1103                                          15 

Under  any  test  that  might  apply,  we  conclude  that  the  dis‐
trict court did not err when it denied Morales’s motion for a 
new trial.  
                                                        AFFIRMED.